DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 April 2021 has been entered.
Allowable Subject Matter
Claims 1, 3-6, and 9-21 (renumbered as 1-18) are allowed.
The examiner notes that based on the Applicant’s Specification, the claimed movement in a translational direction along a transverse axis essentially means following and expanding the horizontal reading movement/direction of a user, as seen in Figs. 1e and 3a-3e. Furthermore, the structural features of the claimed support structure of the device for supporting translational movement, such as the skids, roller, and frame plate, are shown in Figs. 1a-1e and 3a-3e.
In light of this, the prior art of record (Stroh, DE 102010042612 A1; Mensing, US 2013/0068916 A1; Armitage, US 2001/0022719 A1; Van Schaik, US 2009/0296162 A1) fails to anticipate or fairly suggest the amended limitations in conjunction with the remaining claim limitations of amended independent Claims 1, 14, and 18 (renumbered as 1, 11, and 15).
Dependent Claims 3-6, 9-13, 15-17, and 19-21 (renumbered as 2-10, 12-14, and 16-18) are allowed by virtue of their dependencies to the above allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M WALSH/Examiner, Art Unit 2482        


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482